DETAILED ACTION

Remarks
Claims 1-12 and 14-27 have been examined and rejected. This Office action is responsive to the amendment filed on 03/23/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 26, claim 26 recites “one other”.  It is unclear which limitations are referred to by one other.  For the purpose of examination, this limitation is interpreted as:
the image processing device, the voice input device, and the server communicate

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 14-16, 19-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi (US 20170255786 A1, published 09/07/2017).

	Regarding claim 1, Krishnamurthi teaches the claim comprising:
An information processing system comprises: a display; and a hardware processor that (Krishnamurthi Figs. 1-9; [0027], the user device 110 may comprise a processor 122 and a memory 124 configured to store computer-executable instructions and/or other data to execute one or more applications 126 that may cause content or other information to be rendered on the display screen 112 as well as the user-controllable screen privacy software 128 that can be used to apply a privacy filter to the information rendered on the display screen 112):
receives a user's voice as a voice operation (Krishnamurthi Figs. 1-9; [0007], a voice input received at a microphone on the user device; [0030], the microphone 116 may capture a voice input that includes multiple different voices such that a potential need to activate the privacy filter may be detected based on the fact that there may be unauthorized users within )
updates a screen to be displayed on the display based on the received voice operation  (Krishnamurthi Figs. 1-9; [0032], the user may designate and/or modify the area of interest at any time according to a certain shape, which may be defined via voice input; [0039], as depicted at 432, a context change may occur in response to the user 400 changing the current area having interest to the user 400 to be the first area 414 rather than the second area 416; [0040], as shown at 520, a context change may occur as the primary user 500 changes focus within the document 514, wherein the current area 516 having interest to the primary user 500 may be repositioned to another location);
determines whether to display an updated screen on the display (Krishnamurthi Figs. 1-9; [0033], applications can indicate whether information that the applications are showing on the display is sensitive (e.g., in binary terms, according to a sensitivity level that can expressed in a range, based on the information originating from a sensitive source such as a financial institution or a government agency, etc.); monitoring the sensor context at block 210 may comprise analyzing audible inputs received at a microphone to detect potentially unauthorized users (e.g., in response to the audible inputs include more than one voice, one or more voices that cannot be matched to an existing voiceprint associated with an authorized user, etc.); [0035], information displayed in the areas on the screen located outside the current area having interest to the user may be rendered with a reduced font size, in a smaller window, on a dark background, or blocked from display altogether; highly sensitive content may be blocked from display while less sensitive content may simply be dimmed; the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0037], at block 340, the user-controllable screen privacy software may then continue to monitor the user, screen, and sensor contexts to detect a potential change in context; a context change may occur in ;
determines whether a user who uttered the voice received as the voice operation is allowed to see the display upon determining to display the updated screen; displays the updated screen on the display upon determining the user is allowed to see the display; terminates displaying the updated screen upon determining the user is not allowed to see the display (Krishnamurthi Figs. 1-9; [0032], the user may designate and/or modify the area of interest at any time according to a certain shape, which may be defined via voice input; [0033], monitoring the sensor context at block 210 may comprise analyzing audible inputs received at a microphone to detect potentially unauthorized users (e.g., in response to the audible inputs include more than one voice, one or more voices that cannot be matched to an existing voiceprint associated with an authorized user, etc.); [0035], information displayed in the areas on the screen located outside the current area having interest to the user may be rendered with a reduced font size, in a smaller window, on a dark background, or blocked from display altogether (determining whether the user is allowed to see the updated screen); highly sensitive content may be blocked from display while less sensitive content may simply be dimmed; the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0039], as depicted at 432, a context change may occur in response to the user 400 changing the current area having interest to the user 400 to be the first area 414 rather than the second area 416, which has been changed from displaying weather information to instead 
 and when terminating displaying the updated screen, updates a screen in response to a remote voice operation by the user and maintains the updated screen in the information processing system (Krishnamurthi Figs. 1-9; [0027], a memory 124 configured to store computer-executable instructions and/or other data to execute one or more applications 126 that may cause content or other information to be rendered on the display screen 112; [0035], information displayed in the areas on the screen located outside the current area having interest to the user may be rendered with a reduced font size, in a smaller window, on a dark background, or blocked from display altogether (terminating displaying the updated screen); [0039], information in the first area 414 has been made visible based on the user 400 changing the current area of interest to the first area 414 and the privacy filter has been adjusted to .
Krishnamurthi does not specifically recite when terminating displaying the updated screen, stores the updated screen in the information processing system.  However, Krishnamurthi does disclose a memory 124 configured to store computer-executable instructions and/or other data to execute one or more applications 126 that may cause content or other information to be rendered on the display screen 112 ([0027]).  As discussed above, Krishnamurthi discloses that screens may be updated and displayed screens terminated by rendering content with a reduced font size, in a smaller window, on a dark background, or blocked from display altogether ([0035]).  As discussed above, Krishnamurthi discloses updating screens, adjusting the privacy filter, and determining whether the user is allowed to see the updated screen based on voice inputs (Figs. 2-3, [0032], [0036-0037], [0040]).  Krishnamurthi further discloses when adjusting the privacy filter to terminate display of the updated screen ([0039-0041]), the updated screen remains stored within the information processing system (Figs. 4-6).  As shown in step 440 of Fig. 4, an updated screen displaying bank balance remains stored in the information processing system after display is terminated (see [0039]).  As shown in Fig. 5, updated screens may be terminated, stored, and redisplayed (see [0040]).  Krishnamurthi further discloses that previously blocked screens may be redisplayed by adjusting or deactivating the privacy filter ([0030], [0038], [0040]), indicating that the blocked screens were stored for redisplay.  Thus, Krishnamurthi is considered to teach when terminating displaying the updated screen, stores the updated screen in the information processing system (Figs. 1-9; [0027], [0032], [0035-0041]).  It would have been obvious to one of ordinary skill in the art 

Regarding claim 27, claim 27 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory recording medium storing a computer readable program to be executed by a hardware processor in a computer comprising a display, the hardware processor executing the program to perform (Krishnamurthi Figs. 1-9; [0024], -transitory computer-readable medium having stored thereon a corresponding set of computer instructions that upon execution would cause an associated processor to perform the functionality described herein; [0027], the user device 110 may comprise a processor 122 and a memory 124 configured to store computer-executable instructions and/or other data to execute one or more applications 126 that may cause content or other information to be rendered on the display screen 112 as well as the user-controllable screen privacy software 128 that can be 

	Regarding claim 2, Krishnamurthi teaches all the limitations of claim 1, further comprising:
wherein the hardware processor further: prompts a user to check a screen displayed on the display upon determining to display the updated screen (Krishnamurthi Figs. 1-9; [0039], as depicted at 432, a context change may occur in response to the user 400 changing the current area having interest to the user 400 to be the first area 414 rather than the second area 416, which has been changed from displaying weather information to instead display financial information; an unauthorized user 499 has been detected (e.g., based on sensor-based input from a camera, a microphone, etc.); the privacy filter has been adjusted to reduce visibility associated with the financial information in the second area 416 (screen blocked from view); information in the first area 414 has been made visible based on the user 400 changing the current area of interest to the first area 414 and the privacy filter has been adjusted to reduce visibility associated with the financial information in the second area 416 (displaying an updated screen or terminating display of the updated screen); the privacy filter has been adjusted in the context shown at 440 to further obscure the financial information displayed therein based on the unauthorized user 499 presence and/or the potential sensitivity associated with the financial information displayed therein (user is prompted to see updated content); [0034], at block 215, the monitored user, screen, and sensor contexts may be analyzed to determine whether a sensitive context has been detected; [0036], the screen privacy software may display a suggested privacy context and user approval prompt at block 230 in the event that the automatic activation setting has not been configured)

Regarding claim 3, Krishnamurthi teaches all the limitations of claim 1, further comprising:
wherein the hardware processor: identifies a content to be displayed in the updated screen based on the received voice operation; and determines whether to display the updated screen on the display based on the identified content (Krishnamurthi Figs. 1-9; [0032], the user may designate and/or modify the area of interest at any time according to a certain shape, which may be defined via voice input; [0035], information displayed in the areas on the screen located outside the current area having interest to the user may be rendered with a reduced font size, in a smaller window, on a dark background, or blocked from display altogether; highly sensitive content may be blocked from display while less sensitive content may simply be dimmed; the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0037], at block 340, the user-controllable screen privacy software may then continue to monitor the user, screen, and sensor contexts to detect a potential change in context; a context change may occur in response to the user providing one or more inputs (e.g., a touch or touchless gesture, a voice input, etc.); [0039], information in the first area 414 has been made visible based on the user 400 changing the current area of interest to the first area 414 and the privacy filter has been adjusted to reduce visibility associated with the financial information in the second area 416)

Regarding claim 14, Krishnamurthi all the limitations of claim 1, further comprising:
further comprising: a voice input device, wherein the hardware processor determines whether the user is allowed to see the display based on a voice detected by the voice input device (Krishnamurthi Figs. 1-9; [0030], the microphone 116 may capture a voice input; [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest 

Regarding claim 15, Krishnamurthi all the limitations of claim 1, further comprising:
further comprising: a human detection sensor, wherein the hardware processor determines whether the user is allowed to see the display based on a signal received from the human detection sensor (Krishnamurthi Figs. 1-9; [0030], camera(s) 118 may include a screen-facing camera positioned on the same side of the user device 110 as the display screen 112 and detect a potential need to activate the privacy filter in response to determining that there are multiple faces visible on the same side of the user device 110 as the display screen 112; the 

Regarding claim 16, Krishnamurthi all the limitations of claim 1, further comprising:
further comprising: a photographing device, wherein the hardware processor determines whether the user is allowed to see the display based on an image photographed by the photographing device (Krishnamurthi Figs. 1-9; [0030], camera(s) 118 may include a screen-facing camera positioned on the same side of the user device 110 as the display screen 112 and detect a potential need to activate the privacy filter in response to determining that there are multiple faces visible on the same side of the user device 110 as the display screen 112; [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0032], the user may designate and/or modify the area of interest at any time according to a certain shape, which may be defined via voice input; [0033], monitoring the user context at block 210 may comprise obtaining information from a screen-facing camera to determine one or more users that may be located in sufficient proximity to the user device to view the screen; the screen privacy software may attempt to identify any people that may be visible within the current camera view (e.g., based on facial recognition); [0037], at block 340, the user-controllable screen privacy software may then continue to monitor the user, screen, and sensor contexts to detect a potential change in context; a context change may occur in response to detecting a face in a camera view that was not already in the camera view when the privacy filter was activated; a context change may occur in response to the user providing one or more inputs (e.g., a touch or touchless gesture, a voice input, etc.); [0038], at block 350, the user-controllable screen privacy software may determine whether a context change has occurred; in the event that a context change has occurred, the privacy filter may be adjusted accordingly at block 360 (as shown in Fig. 3, the method is repeated, continually determining whether to display the updated screen); [0039], information in the first area 414 has been made visible based on the user 400 changing the current area of interest to the first area 414 and the privacy filter has been adjusted to reduce visibility associated with the financial information in the second area 416)

Regarding claim 19, Krishnamurthi teaches all the limitations of claim 1.  As discussed with respect to claim 1 above, Krishnamurthi does not specifically recite a screen storage; however, Krishnamurthi is considered to teach stores the updated screen in the information processing system (Figs. 1-9; [0027], [0032], [0035-0041]).  Krishnamurthi is further considered to teach:
 further comprising: a screen storage in which the updated screen is stored, wherein the hardware processor reads an updated screen in the screen storage and displays a read screen on the display upon determining to display the updated screen (Krishnamurthi Figs. 1-9; [0027], a memory 124 configured to store computer-executable instructions and/or other data to execute one or more applications 126 that may cause content or other information to be rendered on the display screen 112; [0035], information displayed in the areas on the screen located outside the current area having interest to the user may be rendered with a reduced font size, in a smaller window, on a dark background, or blocked from display altogether (terminating displaying the updated screen); [0039], information in the first area 414 has been made visible based on the user 400 changing the current area of interest to the first area 414 and the privacy filter has been adjusted to reduce visibility associated with the financial information in the second area 416 (as shown 420 and 440, blocked areas may remained stored in the system and unblocked upon determining to display the screen; further examples of stored information shown redisplayed in Figs. 5 and 6); [0032], the user may designate and/or modify the area of interest at any time according to a certain shape, which may be defined via voice input; [0037-0038], continually monitoring for context changes in response to the user providing one or more inputs (e.g., a touch or touchless gesture, a voice input, etc.); [0030], the user may turn off or otherwise deactivate the privacy filter, in-whole or in-part, at any suitable time (see also [0038], [0040]))


Regarding claim 20, Krishnamurthi teaches all the limitations of claim 19.  As discussed with respect to claims 1 and 19 above, Krishnamurthi does not specifically recite a screen storage; however, Krishnamurthi is considered to teach stores the updated screen in the information processing system (Figs. 1-9; [0027], [0032], [0035-0041]).  Krishnamurthi is further considered to teach:
wherein the hardware processor displays each of multiple screens one by one on the display when the multiple screens are stored in the screen storage (Krishnamurthi Figs. 1-9; [0027], a memory 124 configured to store computer-executable instructions and/or other data to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the hardware processor displays each of multiple screens one by one on the display when the multiple screens are stored in the screen storage as suggested in Krishnamurthi.  Doing so would be desirable because the system provides fine-grained user control over when and how a privacy filter is used to reduce visibility associated with the content rendered on the display screen (see Krishnamurthi [0001]).  In various contexts, the user may wish that such sensitive information not be visible to passers-by, curious onlookers, intentional snoopers, and/or other people who might be in the vicinity when the sensitive information is displayed on the screen (see Krishnamurthi [0002]).  Previous techniques may be restrictive in the sense that the application may not be able to decipher the sensitivity associated with all data that may be displayed. Moreover, these software-controlled mechanisms do not allow a user to provide an input to control the context and the manner in 

Regarding claim 21, Krishnamurthi teaches all the limitations of claim 19.  As discussed with respect to claims 1 and 19 above, Krishnamurthi does not specifically recite a screen storage; however, Krishnamurthi is considered to teach stores the updated screen in the information processing system (Figs. 1-9; [0027], [0032], [0035-0041]).  Krishnamurthi is further considered to teach:
wherein the hardware processor preferentially reads a last screen stored in the screen storage and displays the read screen on the display when multiple screens are stored in the screen storage (Krishnamurthi Figs. 1-9; [0027], a memory 124 configured to store computer-executable instructions and/or other data to execute one or more applications 126 that may cause content or other information to be rendered on the display screen 112; [0035], information displayed in the areas on the screen located outside the current area having interest to the user may be rendered with a reduced font size, in a smaller window, on a dark background, or blocked from display altogether (terminating displaying the updated screen); [0039], information in the first area 414 has been made visible based on the user 400 changing the current area of interest to the first area 414 and the privacy filter has been adjusted to reduce visibility associated with the financial information in the second area 416 (as shown 420 and 440, a last blocked screen stored in the system may be preferentially unblocked upon determining to display the screen; further examples of stored information shown in Figs. 5 and 6); [0032], the user may designate and/or modify the area of interest at any time according to a certain shape, which may be defined via voice input; [0037-0038], continually monitoring for context changes in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the hardware processor preferentially reads a last screen stored in the screen storage and displays the read screen on the display when multiple screens are stored in the screen storage as suggested in Krishnamurthi.  Doing so would be desirable because the system provides fine-grained user control over when and how a privacy filter is used to reduce visibility associated with the content rendered on the display screen (see Krishnamurthi [0001]).  In various contexts, the user may wish that such sensitive information not be visible to passers-by, curious onlookers, intentional snoopers, and/or other people who might be in the vicinity when the sensitive information is displayed on the screen (see Krishnamurthi [0002]).  Previous techniques may be restrictive in the sense that the application may not be able to decipher the sensitivity associated with all data that may be displayed. Moreover, these software-controlled mechanisms do not allow a user to provide an input to control the context and the manner in which to restrict viewing (see Krishnamurthi [0003]).  Additionally, storing multiple updated screens and preferentially displaying a last screen when the user wishes to view the terminated content or the context changes, would improving the system’s ability to display secure, user-desired content that is contained within multiple screens.

Regarding claim 22, Krishnamurthi teaches all the limitations of claim 19.  As discussed with respect to claims 1 and 19 above, Krishnamurthi does not specifically recite a screen storage; however, Krishnamurthi is considered to teach stores the updated screen in the information processing system (Figs. 1-9; [0027], [0032], [0035-0041]).  Krishnamurthi is further considered to teach:
wherein the hardware processor: cuts at least a part of a screen component out of each of multiple screens when the multiple screens are stored in the screen storage; and displays a screen in which a screen component cut out from each of the multiple screens is combined in a single screen, on the display (Krishnamurthi Figs. 1-9; [0027], a memory 124 configured to store computer-executable instructions and/or other data to execute one or more applications 126 that may cause content or other information to be rendered on the display screen 112; [0035], information displayed in the areas on the screen located outside the current area having interest to the user may be rendered with a reduced font size, in a smaller window, on a dark background, or blocked from display altogether (terminating displaying the updated screen); [0039], information in the first area 414 has been made visible based on the user 400 changing the current area of interest to the first area 414 and the privacy filter has been adjusted to reduce visibility associated with the financial information in the second area 416 (as shown 420 and 440, portions may be cut from multiple screens); further examples of stored information shown in Figs. 5 and 6); [0032], the user may designate and/or modify the area of interest at any time according to a certain shape, which may be defined via voice input; [0037-0038], continually monitoring for context changes in response to the user providing one or more inputs (e.g., a touch or touchless gesture, a voice input, etc.); [0038], in the event that a context change has occurred, the privacy filter may be adjusted accordingly at block 360; the context change may simply comprise deactivating the privacy filter and displaying all information normally without any protection against snooping (see also [0030], deactivating the filter at any time); as disclosed in Figs. 4 and 5 of Krishnamurthi, at least part of multiple screens may be cut (see [0035], a reduced font size, in a smaller window, on a dark background, or blocked from display altogether); deactivating the privacy filter ([0030], [0038], [0040]) on Fig. 4 or Fig. 5 would display a screen in which a screen component cut out from each of the multiple screens is combined in a single screen, on the display).   


Regarding claim 23, Krishnamurthi teaches all the limitations of claim 1, further comprising:
wherein the hardware processor highlights at least a part of the updated screen upon displaying the updated screen on the display (Krishnamurthi Figs. 1-9; [0035], information displayed in the areas on the screen located outside the current area having interest to the user may be rendered with a reduced font size, in a smaller window, on a dark background, or blocked from display altogether; [0039], information in the first area 414 has been made visible based on the user 400 changing the current area of interest to the first area 414 and the privacy 


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi in view of Kimura (US 20170310829 A1, published 10/26/2017).

Regarding claim 4, Krishnamurthi teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen (Krishnamurthi Figs. 1-9; [0033], applications can indicate whether information that the applications are showing on the display is sensitive (e.g., in binary terms, according to a sensitivity level that can expressed in a range, based on the information originating from a sensitive source such as a financial institution or a government agency, etc.); [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0037], at block 340, the user-controllable screen privacy software may then continue to monitor the user, screen, and sensor contexts to detect a potential change in context; a context change may occur in response to the user providing one or more inputs (e.g., a touch or touchless gesture, a voice input, etc.); [0038], at block 350, the user-controllable screen privacy software may determine whether a context change has occurred; in the event that a context change has occurred, the privacy filter may be adjusted accordingly at block 360 (as shown in Fig. 3, the method is repeated, continually determining whether to display the updated screen); 
However Krishnamurthi fails to expressly disclose wherein the hardware processor determines to display the updated screen when the updated screen displays a preview of an image.  In the same field of endeavor, Kimura teaches:
wherein the hardware processor determines to display the updated screen when the updated screen displays a preview of an image (Kimura Figs. 1-23; [0042], the file server 300 is an apparatus that stores a print file such as an image and a document etc; [0094], in FIG. 11, in a file list display screen D4, thumbnails P1 to P6 of print files are displayed (previews); [0085], the cache management information is information on a thumbnail of the print file registered in the MFP 100, and the cache management information is used for determining whether or not the thumbnail of the print file is registered; [0096], in displaying the file list display screen, if the thumbnail is registered in the memory 120, the acquisition unit 104 also acquires the thumbnail; [0098], the not-output-yet information (e.g., the badge indicating that the print file has not been printed yet) is attached to the thumbnail of the print file determined as not-printed-yet and the thumbnail is displayed on the file list display screen (updated screen displaying a preview); [0100], the thumbnail generator 107 reduces the print file to generate the thumbnail (preview); see also [0103-0105], updating a thumbnail)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the hardware processor determines to display the updated screen when the updated screen displays a preview of an image as 

Regarding claim 5, Krishnamurthi teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen (Krishnamurthi Figs. 1-9; [0033], applications can indicate whether information that the applications are showing on the display is sensitive (e.g., in binary terms, according to a sensitivity level that can expressed in a range, based on the information originating from a sensitive source such as a financial institution or a government agency, etc.); [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0037], at block 340, the user-controllable screen privacy software may then continue to monitor the user, screen, and sensor contexts to detect a potential change in context; a context change may occur in response to the user providing one or more inputs (e.g., a touch or touchless gesture, a voice input, etc.); [0038], at block 350, the user-controllable screen privacy software may determine whether a context change has occurred; in the event that a context change has occurred, the privacy filter may be adjusted accordingly at block 360 (as shown in Fig. 3, the method is repeated, continually determining whether to display the updated screen); [0039], information in the first area 414 has been made visible based on the user 400 changing the current area of interest to the first area 414 and the privacy filter has been adjusted to reduce visibility associated with the financial information in the second area 416; [0026], the 
However Krishnamurthi fails to expressly disclose further comprising: a file storage that stores an electronic file, wherein the hardware processor determines to display the updated screen when the updated screen displays a thumbnail of the electronic file stored in the file storage.  In the same field of endeavor, Kimura teaches:
further comprising: a file storage that stores an electronic file, wherein the hardware processor determines to display the updated screen when the updated screen displays a thumbnail of the electronic file stored in the file storage (Kimura Figs. 1-23; [0042], the file server 300 is an apparatus that stores a print file such as an image and a document etc; [0043], the print application 50 accesses the print file stored in the folder; [0094], in FIG. 11, in a file list display screen D4, thumbnails P1 to P6 of print files are displayed; [0085], the cache management information is information on a thumbnail of the print file registered in the MFP 100, and the cache management information is used for determining whether or not the thumbnail of the print file is registered; [0086], it is determined that the thumbnail whose file name is " 192,168.0.1 SharedFiles POPsample Sale.pdf" is generated at 12:00:30 on Feb. 27, 2016 and registered in "Cache 1231248yt3.jpg" in the memory 120 (see [0074], [0077]); [0096], in displaying the file list display screen, if the thumbnail is registered in the memory 120, the acquisition unit 104 also acquires the thumbnail; [0098], the not-output-yet information (e.g., the badge indicating that the print file has not been printed yet) is attached to the thumbnail of the print file determined as not-printed-yet and the thumbnail is displayed on the file list display screen (updated screen displaying a thumbnail); [0100], after receiving the print file from the file server 300 by using the communication controller 121, the thumbnail generator 107 acquires the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising: a file storage that stores an electronic file, wherein the hardware processor determines to display the updated screen when the updated screen displays a thumbnail of the electronic file stored in the file storage as suggested in Kimura into Krishnamurthi.  Doing so would be desirable because by displaying updated thumbnail previews, the user can recognize the status of the files (see Kimura [0094]) in a visual way that is easy for the user (see Kimura [0133], [0167], [0173]).  Additionally, the system ensures all thumbnail screens are updated to match the latest version of the file (see Kimura [0103-0105]), thereby providing a user-friendly method for the user to find a desired file by previewing the contents of available files.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi in view of Haikin et al. (US 20110273731 A1, published 11/10/2011), hereinafter Haikin.

Regarding claim 6, Krishnamurthi teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen (Krishnamurthi Figs. 1-9; [0033], applications can indicate whether information that the applications are showing on the display is sensitive (e.g., in binary terms, according to a sensitivity level that can expressed in a range, based on the information originating from a sensitive source such as a financial institution or a government agency, etc.); [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0037], at block 340, the user-controllable screen privacy software may then continue to 
However Krishnamurthi fails to expressly disclose further comprising: an image processor that adjusts a quality of an image, wherein the hardware processor determines to display the updated screen when the updated screen displays an image with an adjusted quality.  In the same field of endeavor, Haikin teaches:
further comprising: an image processor that adjusts a quality of an image, wherein the hardware processor determines to display the updated screen when the updated screen displays an image with an adjusted quality (Haikin Figs. 1-11; [0063], the imaging property may be automatically adjusted without requiring further input from the viewer 106, once the area of interest 114 has been identified; the imaging property that is adjusted may be one or more of the focus, sharpness, white balance, dynamic range, resolution, brightness and tone mapping in the area of interest 114 in the soft proof image that is rendered in the view-dependent manner; [0064], adjusting the imaging property in the particular area of interest may allow the viewer 106 to view the soft proof image in a more computationally effective manner, for example by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising: an image processor that adjusts a quality of an image, wherein the hardware processor determines to display the updated screen when the updated screen displays an image with an adjusted quality as suggested in Haikin into Krishnamurthi.  Doing so would be desirable because there remains a need for a method and apparatus that allows for view-dependent rendering of multidimensional image data in order for a user to customize rendering of an image to be printed (see Haikin [0014]).  Adjusting the imaging property in the particular area of interest may allow the viewer 106 to view the soft proof image in a more computationally effective manner, for example by enhancing properties in the particular area of interest 114 with respect to other areas of the soft proof image (see Haikin [0064]).

Claims 7 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi in view of Yokoyama (US 20200267268 A1, published 08/20/2020).

Regarding claim 7, Krishnamurthi teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen (Krishnamurthi Figs. 1-9; [0033], applications can indicate whether information that the 
However, Krishnamurthi fails to expressly disclose further comprising: a printer that prints an image on a sheet; and a post processor that performs a post processing at a specified position of the sheet on which the image is printed by the printer, wherein the hardware processor determines to display the updated screen when the updated screen specifies a position at which the post processing is performed by the post processor.  In the same field of endeavor, Yokoyama teaches:
further comprising: a printer that prints an image on a sheet; and a post processor that performs a post processing at a specified position of the sheet on which the image is printed by the printer, wherein the hardware processor determines to display the updated screen when the updated screen specifies a position at which the post processing is performed by the post processor (Yokoyama Figs. 1-10; [0023], printing system; [0097], image forming apparatus with a printer function; [0054], the operation control unit 93 causes the control panel 940 to display the setting screen generated and updated by the display control unit 92; [0067], when the user gives utterance "I want a color double-sided copy to be stapled"; [0068], the display control unit 92 generates the screen in which the setting items of "color", "double-sided", and "stapling" are continuously arranged and delivers the screen to the operation control unit 93 (Step S6); [0069], the operation control unit 93 causes the control panel 940 to display the screen in which the setting items "color", "double-sided", and "stapling" are continuously arranged (Step S7); [0072], FIG. 7 is a diagram illustrating an example of the screen; [0073], on the screen illustrated in FIG. 7, the setting items for "stapling" are partially hidden; [0075], the user gives utterance "Show me the settings of stapling" (Step S10); [0079], the display control unit 92 updates the screen so that the setting items for "stapling" are visible and delivers the screen to the operation control unit 93 (Step S15); [0081], FIG. 8 is a diagram illustrating an example of the updated screen (determines to display the updated screen when the updated screen specifies the position at which the post processing is performed by the post processor); [0091], after the setting items are set via the setting screen as described above, the CPU 901 instructs the engine control unit 930 to perform image forming according to the setting items set via the setting screen; as described (and shown in Figs. 5-10); in response to a voice operation, a setting screen is generated and updated with the users selected settings ([0051]); the system determines to display the updated screen when the updated screen specifies the position at which the post processing is performed by the post processor (hidden updated setting screens 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising: a printer that prints an image on a sheet; and a post processor that performs a post processing at a specified position of the sheet on which the image is printed by the printer, wherein the hardware processor determines to display the updated screen when the updated screen specifies a position at which the post processing is performed by the post processor as suggested in Yokoyama into Krishnamurthi.  Doing so would be desirable because conventional image forming apparatuses have a disadvantage that it is difficult to simultaneously set a plurality of setting items due to the restriction of the existing screen flow (see Yokoyama [0003, 0005]).  The system of Yokoyama allows a user to simultaneously designate a plurality of setting items by voice so as to improve the operability without the user feeling unsure (see Yokoyama [0092]).  Additionally, the teachings of Krishnamurthi and Yokoyama are applicable to a variety of devices and content (see Krishnamurthi [0002, 0026, 0047, 0049, 0051] and Yokoyama [0097])

Regarding claim 24, Krishnamurthi teaches all the limitations of claim 1.  However, Krishnamurthi fails to expressly disclose wherein the information processing system is an image processing device that processes a job designated by a user.  In the same field of endeavor, Yokoyama teaches:
wherein the information processing system is an image processing device that processes a job designated by a user (Yokoyama Figs. 1-10; [0023], printing system; [0097], image forming apparatus with a printer function; [0067], when the user gives utterance "I want a color double-sided copy to be stapled"; [0068], the display control unit 92 generates the screen in which the setting items of "color", "double-sided", and "stapling" are continuously arranged and delivers the screen to the operation control unit 93 (Step S6); [0069], the operation control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the information processing system is an image processing device that processes a job designated by a user as suggested in Yokoyama into Krishnamurthi.  Doing so would be desirable because conventional image forming apparatuses have a disadvantage that it is difficult to simultaneously set a plurality of setting items due to the restriction of the existing screen flow (see Yokoyama [0003, 0005]).  The system of Yokoyama allows a user to simultaneously designate a plurality of setting items by voice so as to improve the operability without the user feeling unsure (see Yokoyama [0092]).  Additionally, the teachings of Krishnamurthi and Yokoyama are applicable to a variety of devices and content (see Krishnamurthi [0002, 0026, 0047, 0049, 0051] and Yokoyama [0097]).

Regarding claim 25, Krishnamurthi teaches all the limitations of claim 1.  However, Krishnamurthi fails to expressly disclose further comprises: an image processing device that processes a job designated by a user and a voice input device that detects the user's voice, wherein the image processing device communicates with the voice input device, the image processing device comprises the display and the hardware processor, and the voice input device outputs the user's voice to the image processing device.  In the same field of endeavor, Yokoyama teaches:
further comprises: an image processing device that processes a job designated by a user (Yokoyama Figs. 1-10; [0023], printing system; [0097], image forming apparatus with a printer function;; [0067], when the user gives utterance "I want a color double-sided copy to be stapled"; [0068], the display control unit 92 generates the screen in which the setting items of "color", "double-sided", and "stapling" are continuously arranged and delivers the screen to the operation control unit 93 (Step S6); [0069], the operation control unit 93 causes the control panel 940 to display the screen in which the setting items "color", "double-sided", and "stapling" are continuously arranged (Step S7); [0075], the user gives utterance "Show me the settings of stapling" (Step S10); [0079], the display control unit 92 updates the screen so that the setting items for "stapling" are visible and delivers the screen to the operation control unit 93 (Step S15); [0081], FIG. 8 is a diagram illustrating an example of the updated screen; [0091], after the setting items are set via the setting screen as described above, the CPU 901 instructs the engine control unit 930 to perform image forming according to the setting items set via the setting screen; see also [0094-0096])
and a voice input device that detects the user's voice, wherein the image processing device communicates with the voice input device, the image processing device comprises the display and the hardware processor, and the voice input device outputs the user's voice to the image processing device (Yokoyama Figs. 1-10; [0024], the MFP 9 captures the voice produced by the user through a microphone 971; [0028], MFP 9 includes a controller 910 and a control panel 940; [0029], the controller 910 includes, as the primary part of the computer, a central processing unit (CPU) 901; [0037], the control panel 940 includes: a panel display section 940a, such as a touch panel; [0049], the MFP 9 includes a voice acquiring unit 91; functional units of the MFP 9 is implemented by the instructions of the CPU 901; [0050], the voice acquiring unit 91 acquires, via the microphone 971, a voice regarding a plurality of setting items to be used for the execution of an image forming process; [0059], as illustrated in FIG. 5, the user first gives utterance to the microphone 971 of the MFP 9 about a plurality of setting items regarding an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprises: an image processing device that processes a job designated by a user and a voice input device that detects the user's voice, wherein the image processing device communicates with the voice input device, the image processing device comprises the display and the hardware processor, and the voice input device outputs the user's voice to the image processing device as suggested in Yokoyama into Krishnamurthi.  Doing so would be desirable because conventional image forming apparatuses have a disadvantage that it is difficult to simultaneously set a plurality of setting items due to the restriction of the existing screen flow (see Yokoyama [0003, 0005]).  The system of Yokoyama allows a user to simultaneously designate a plurality of setting items by voice so as to improve the operability without the user feeling unsure (see Yokoyama [0092]).  Additionally, the teachings of Krishnamurthi and Yokoyama are applicable to a variety of devices and content (see Krishnamurthi [0002, 0026, 0047, 0049, 0051] and Yokoyama [0097]).

Regarding claim 26, Krishnamurthi teaches all the limitations of claim 1, further comprising:
the hardware processor that displays the updated screen (Krishnamurthi Figs. 1-9; [0033], applications can indicate whether information that the applications are showing on the display is sensitive (e.g., in binary terms, according to a sensitivity level that can expressed in a range, based on the information originating from a sensitive source such as a financial institution or a government agency, etc.); [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0037], at block 340, the user-controllable screen privacy software may then continue to monitor the user, screen, and sensor 
However, Krishnamurthi fails to expressly disclose an image processing device that processes a job designated by a user; a voice input device that detects the user's voice; and a server, wherein the image processing device, the voice input device, and the server communicate with one other, and the server comprises the hardware processor that displays the updated screen on the display based on a result of a determination in the server.  In the same field of endeavor, Yokoyama teaches:
further comprises: an image processing device that processes a job designated by a user (Yokoyama Figs. 1-10; [0023], printing system; [0097], image forming apparatus with a printer function;; [0067], when the user gives utterance "I want a color double-sided copy to be stapled"; [0068], the display control unit 92 generates the screen in which the setting items of "color", "double-sided", and "stapling" are continuously arranged and delivers the screen to the operation control unit 93 (Step S6); [0069], the operation control unit 93 causes the control panel 940 to display the screen in which the setting items "color", "double-sided", and "stapling" 
a voice input device that detects the user's voice; and a server, wherein the image processing device, the voice input device, and the server communicate with one other (Yokoyama Figs. 1-10; [0023], the printing system 1 includes an MFP 9, which includes an image forming apparatus, and a voice recognition server 5; MFP 9 and the voice recognition server 5 are connected via a communication network 7; [0024], the MFP 9 captures the voice produced by the user through a microphone 971; MFP 9 converts the voice data into digital data and transmits the digital voice data to the voice recognition server 5; [0028], MFP 9 includes a controller 910 and a control panel 940; [0029], the controller 910 includes, as the primary part of the computer, a central processing unit (CPU) 901; [0049], the MFP 9 includes a voice acquiring unit 91 and a display control unit 92; functional units of the MFP 9 is implemented by the instructions of the CPU 901; [0050], the voice acquiring unit 91 acquires, via the microphone 971, a voice regarding a plurality of setting items to be used for the execution of an image forming process; [0059], as illustrated in FIG. 5, the user first gives utterance to the microphone 971 of the MFP 9 about a plurality of setting items regarding an image forming process (Step S1); the user gives utterance "I want a color double-sided copy to be stapled"; [0061], display control unit 92 transmits the voice data to the voice recognizing unit 51 of the voice recognition server 5 (Step S3), and the voice recognizing unit 51 of the voice recognition server 5 executes a voice recognition process; [0100], any server communicable with the MFP 9 may generate the screen to be displayed at the MFP 9)
and the server comprises the hardware processor that displays the updated screen on the display based on a result of a determination in the server (Yokoyama Figs. 1-10; [0029], the controller 910 includes, as the primary part of the computer, a central processing unit (CPU) 901; [0041], the voice recognition server 5 may be integrated with, for example, the MFP 9 to execute voice recognition inside the MFP 9 (server comprises the hardware processor that displays the updated screen on the display based on a result of the determination in the server); [0042], voice recognition server 5 includes a CPU 501; [0056], voice recognizing unit 51 is implemented by the CPU 501 according to a control program stored in any desired memory illustrated in FIG. 3; [0061], display control unit 92 transmits the voice data to the voice recognizing unit 51 of the voice recognition server 5 (Step S3), and the voice recognizing unit 51 of the voice recognition server 5 executes a voice recognition process; [0062], the voice recognizing unit 51 of the voice recognition server 5 notifies the display control unit 92 what kind of request the user's utterance content is and the result recognized as a setting item regarding the request; [0100], any server communicable with the MFP 9 may generate the screen to be displayed at the MFP 9 (server comprises the hardware processor that displays the updated screen on the display based on a result of the determination in the server))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated an image processing device that processes a job designated by a user; a voice input device that detects the user's voice; and a server, wherein the image processing device, the voice input device, and the server communicate with one other, and the server comprises the hardware processor that displays the updated screen on the display based on a result of a determination in the server as suggested in Yokoyama into Krishnamurthi.  Doing so would be desirable because conventional image forming apparatuses have a disadvantage that it is difficult to simultaneously set a plurality of setting items due to the restriction of the existing screen flow (see Yokoyama [0003, 0005]).  The system of Yokoyama allows a user to simultaneously designate a plurality of setting items by voice so as to improve .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi in view of Ogawa et al. (US 20120075671 A1, published 03/29/2012), hereinafter Ogawa.

Regarding claim 8, Krishnamurthi teaches all the limitations of claim 1, further comprising:
the hardware processor determines to display the updated screen (Krishnamurthi Figs. 1-9; [0033], applications can indicate whether information that the applications are showing on the display is sensitive (e.g., in binary terms, according to a sensitivity level that can expressed in a range, based on the information originating from a sensitive source such as a financial institution or a government agency, etc.); [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0037], at block 340, the user-controllable screen privacy software may then continue to monitor the user, screen, and sensor contexts to detect a potential change in context; a context change may occur in response to the user providing one or more inputs (e.g., a touch or touchless gesture, a voice input, etc.); [0038], at block 350, the user-controllable screen privacy software may determine whether a context change has occurred; in the event that a context change has occurred, the privacy filter may be adjusted accordingly at block 360 (as shown in Fig. 3, the method is repeated, continually determining whether to display the updated screen); [0039], information in the first area 414 has been made visible based on the user 400 changing the current area of interest to the first area 414 and the privacy filter has been adjusted to reduce visibility associated with the financial information in the second area 416; [0026], the terms "user device" and variants 
However Krishnamurthi fails to expressly disclose a printer that prints an image on a sheet, wherein the hardware processor determines to display the updated screen when the updated screen enables a user to configure a setting of imposing a ground tint or a watermark in printing by the printer.  In the same field of endeavor, Ogawa teaches:
a printer that prints an image on a sheet, wherein the hardware processor determines to display the updated screen when the updated screen enables a user to configure a setting of imposing a ground tint or a watermark in printing by the printer (Ogawa Figs. 1-19; [0134], the CPU 221 displays a special function setting page 261 as shown in FIG. 11B on the display screen 242; when a user stamp button 262 has been pressed (specified) through an operation of the operation input unit 215 (step S504), the CPU 221 displays a stamp image list page 271 as shown in FIG. 11C on the display screen 242 (step S505: displaying step; [0142], the CPU 221 selects a stamp image corresponding to the selected (specified) button 272 or thumbnail as a stamp image to be combined with the original image (step S506: selecting step); [0146], in the case where the stamp image is a watermark to be translucently combined with an original image, the image processing unit 236 overlays the stamp image directly on the original image so as to combine the stamp image and the original image and forms a composite image; [0150], the printer 213 prints the composite image (the composite image formed in the combining step) indicated by the CMYK data on the fed recording paper (printing step); FIG. 14 is a diagram showing an example of a composite image 601 in which a watermark W has been combined with an original image)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a printer that prints an image on a sheet, wherein the .

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi in view of Stringham (US 20040145772 A1, published 07/29/2004).

Regarding claim 9, Krishnamurthi teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen (Krishnamurthi Figs. 1-9; [0033], applications can indicate whether information that the applications are showing on the display is sensitive (e.g., in binary terms, according to a sensitivity level that can expressed in a range, based on the information originating from a sensitive source such as a financial institution or a government agency, etc.); [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0037], at block 340, the user-controllable screen privacy software may then continue to monitor the user, screen, and sensor contexts to detect a potential change in context; a context change may occur in response to the user providing one or more inputs (e.g., a touch or 
However Krishnamurthi fails to expressly disclose wherein the hardware processor determines to display the updated screen when the updated screen is a job list screen that displays a list of multiple jobs.  In the same field of endeavor, Stringham teaches:
wherein the hardware processor determines to display the updated screen when the updated screen is a job list screen that displays a list of multiple jobs (Stringham Figs. 1-12; [0063], FIG. 5 illustrates an exemplary presentation of job status information; [0099], the user could be presented with a list of print jobs on the control panel of printer 104 as discussed above, then scroll through the list and select a particular print job (e.g., by highlighting the print job using directional arrows on the control panel and pressing a "cancel" button); the selected print job is then removed from print job clue queue 130 by print job scheduling module 126; the selected print job may be left in print job clue queue 130 and recorded as being canceled)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the hardware processor determines to display the updated screen when the updated screen is a job list screen that displays a list of multiple jobs as suggested in Stringham into Krishnamurthi.  Doing so would be desirable 

Regarding claim 11, Krishnamurthi teaches all the limitations of claim 1, further comprising:
wherein the hardware processor further: determines to display the updated screen (Krishnamurthi Figs. 1-9; [0033], applications can indicate whether information that the applications are showing on the display is sensitive (e.g., in binary terms, according to a sensitivity level that can expressed in a range, based on the information originating from a sensitive source such as a financial institution or a government agency, etc.); [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0037], at block 340, the user-controllable screen privacy software may then continue to monitor the user, screen, and sensor contexts to detect a potential change in context; a context change may occur in response to the user providing one or more inputs (e.g., a touch or touchless gesture, a voice input, etc.); [0038], at block 350, the user-controllable screen privacy software may determine whether a context change has occurred; in the event that a context change has occurred, the privacy filter may be adjusted accordingly at block 360 (as shown in Fig. 3, the method is repeated, continually determining whether to display the updated screen); [0039], information in the first area 414 has been made visible based on the user 400 changing the current area of interest to the first area 414 and the privacy filter has been adjusted to reduce visibility associated with the financial information in the second area 416; [0026], the terms "user device" and variants thereof refer any suitable mobile or stationary device 
However Krishnamurthi fails to expressly disclose registers a job and manages the registered job, manages multiple registered jobs, and determines to display the updated screen in response to when the updated screen enables a user to select the registered job to be canceled from among the multiple registered jobs.  In the same field of endeavor, Stringham teaches:
registers a job and manages the registered job, manages multiple registered jobs, and determines to display the updated screen in response to when the updated screen enables a user to select the registered job to be canceled from among the multiple registered jobs (Stringham Figs. 1-12; [0024], queue 130 maintains print job clues that are sent to printer 104; [0063], FIG. 5 illustrates an exemplary presentation of job status information; [0064], the printer 104 may be configured to accept a user request, via the printer's control panel, to present print job status information; [0099], printing of print jobs may also be modified by canceling the print jobs; a print job can be canceled at virtually any time; a user can select a particular print job to cancel by inputting data describing the print job (e.g., the job ID) or by selecting the print job from a list of print jobs presented to the user; the user could be presented with a list of print jobs on the control panel of printer 104 as discussed above, then scroll through the list and select a particular print job (e.g., by highlighting the print job using directional arrows on the control panel and pressing a "cancel" button); the selected print job is then removed from print job clue queue 130 by print job scheduling module 126; the selected print job may be left in print job clue queue 130 and recorded as being canceled)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated registers a job and manages the registered job, manages multiple registered jobs, and determines to display the updated screen in response to .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi in view of Iwai et al. (US 20110035671 A1, published 02/10/2011), hereinafter Iwai.

Regarding claim 10, Krishnamurthi teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen when (Krishnamurthi Figs. 1-9; [0033], applications can indicate whether information that the applications are showing on the display is sensitive (e.g., in binary terms, according to a sensitivity level that can expressed in a range, based on the information originating from a sensitive source such as a financial institution or a government agency, etc.); [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0037], at block 340, the user-controllable screen privacy software may then continue to monitor the user, screen, and sensor contexts to detect a potential change in context; a context change may occur in response to the user providing one or more inputs (e.g., a touch or touchless gesture, a voice input, etc.); [0038], at block 350, the user-controllable screen privacy software may determine whether a context change has occurred; in the event that a context change has occurred, the privacy filter may be adjusted accordingly at block 360 (as shown in 
However Krishnamurthi fails to expressly disclose wherein the hardware processor determines to display the updated screen when the updated screen is an address selecting screen that displays a list of multiple addresses.  In the same field of endeavor, Iwai teaches:
wherein the hardware processor determines to display the updated screen when the updated screen is an address selecting screen that displays a list of multiple addresses (Iwai Figs. 1-26; [0057], the storage device 21 stores therein in advance a plurality of destination addresses that are selectable when functions such as a scan transmission function and a FAX transmission function are used; when a function such as the scan transmission function and the FAX transmission function is selected, the image processing device 2 reads the destination addresses stored in the storage device 21, and displays the read destination addresses in a list form on the display unit 14 of the operational panel 13; the user operates to select a desired address from the destination addresses displayed in a list form, thereby designating an address to which the document data is transmitted; see also [0013] and [0092], voice)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the hardware processor determines to display the updated screen when the updated screen is an address selecting screen that displays a list of multiple addresses as suggested in Iwai into Krishnamurthi.  Doing so would be desirable because it would allow the user to select a desired address from the destination .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi in view of Takamiya (US 20150160818 A1, published 06/11/2015).

Regarding claim 12, Krishnamurthi teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen (Krishnamurthi Figs. 1-9; [0033], applications can indicate whether information that the applications are showing on the display is sensitive (e.g., in binary terms, according to a sensitivity level that can expressed in a range, based on the information originating from a sensitive source such as a financial institution or a government agency, etc.); [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0037], at block 340, the user-controllable screen privacy software may then continue to monitor the user, screen, and sensor contexts to detect a potential change in context; a context change may occur in response to the user providing one or more inputs (e.g., a touch or touchless gesture, a voice input, etc.); [0038], at block 350, the user-controllable screen privacy software may determine whether a context change has occurred; in the event that a context change has occurred, the privacy filter may be adjusted accordingly at block 360 (as shown in Fig. 3, the method is repeated, continually determining whether to display the updated screen); [0039], information in the first area 414 has been made visible based on the user 400 changing 
However Krishnamurthi fails to expressly disclose wherein the hardware processor determines to display the updated screen in response to when the updated screen contains equal to or more than a predetermined number of characters or strings.  In the same field of endeavor, Takamiya teaches:
wherein the hardware processor determines to display the updated screen in response to when the updated screen contains equal to or more than a predetermined number of characters or strings (Takamiya Figs. 1-7; [0020], image forming apparatus 100 is comprised of a printing unit 107; [0036], a predetermined number of characters (twelve two-byte characters in Japanese, for example) can be displayed for each of the items; the fourth item from the top of the list is "RESTRICT SENDING FROM FACSIMILE DRIVER", and the entire text string cannot be displayed at a time because the text string exceeds the predetermined number of characters; a text string exceeding the predetermined number of characters is a text string determined as a scrolling text target; [0038], out of the text string "RESTRICT SENDING FROM FACSIMILE DRIVER", up to the predetermined number of characters from the top of the text string, i.e., a part of the text string 310, is displayed at the beginning; the CPU 102 displays the text string by scrolling it from the right to the left as illustrated in display portions 311 and 312; [0042], if a text string includes a predetermined number of characters (thirteen or more two-byte characters in Japanese, for example), the text string is determined to be a scrolling text target)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the hardware processor determines to .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi in view of Horishita (US 20190089866 A1, published 03/21/2019).

Regarding claim 17, Krishnamurthi teaches all the limitations of claim 16, further comprising:
wherein the hardware processor: extracts a face image from the image photographed by the photographing device; and determines that the user is allowed to see the display (Krishnamurthi Figs. 1-9; [0030], camera(s) 118 may include a screen-facing camera positioned on the same side of the user device 110 as the display screen 112 and detect a potential need to activate the privacy filter in response to determining that there are multiple faces visible on the same side of the user device 110 as the display screen 112; [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0032], the user may designate and/or modify the area of interest at any time according to a certain shape, which may be defined via voice input; [0033], monitoring the user context at block 210 may comprise obtaining information from a screen-facing camera to determine one or more users that may be located in sufficient proximity to the user device to view the screen; the screen privacy software may attempt to identify any people that may be visible within the current 
However, Krishnamurthi fails to expressly disclose identifies a direction in which the user is looking based on the extracted face image; and determines that the user is allowed when the direction matches an installation direction of the display.  In the same field of endeavor, Horishita teaches
identifies a direction in which the user is looking based on the extracted face image; and determines that the user is allowed when the direction matches an installation direction of the display (Horishita Figs. 1-17; [0034], the face feature amount calculation part 318 may acquire a direction of a face, a line of sight, and the like; the face authentication execution control part 320 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated identifies a direction in which the user is looking based on the extracted face image; and determines that the user is allowed when the direction matches an installation direction of the display as suggested in Horishita into Krishnamurthi.  Doing so would be desirable because a there is a case where there is a plurality of people in the vicinity of the image forming apparatus.  There is possibility that a person who does not have an intention of using the image forming apparatus is erroneously determined as the user (see Horishita [0003]). There has been a problem that the user cannot use the image forming apparatus immediately after arriving at the image forming apparatus, which leads to lowering convenience of the user (see Horishita [0004]).  The present invention provides an information processing apparatus that can prevent erroneous determination of the user and lowering convenience of the user (see Horishita [0005]).

18 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi in view of Horishita in further view of Haikin et al. (US 20110273731 A1, published 11/10/2011), hereinafter Haikin.

Regarding claim 18, Krishnamurthi in view of Horishita teaches all the limitations of claim 17, further comprising:
the hardware processor determines that the user is allowed to see the display in response to the extracted face image matching (Krishnamurthi Figs. 1-9; [0030], camera(s) 118 may include a screen-facing camera positioned on the same side of the user device 110 as the display screen 112 and detect a potential need to activate the privacy filter in response to determining that there are multiple faces visible on the same side of the user device 110 as the display screen 112; [0035], the privacy filter may generally take the sensitivity level into consideration in determining the particular filtering techniques to be applied in the areas outside the current area having interest to the user; [0032], the user may designate and/or modify the area of interest at any time according to a certain shape, which may be defined via voice input; [0033], monitoring the user context at block 210 may comprise obtaining information from a screen-facing camera to determine one or more users that may be located in sufficient proximity to the user device to view the screen; the screen privacy software may attempt to identify any people that may be visible within the current camera view (e.g., based on facial recognition); [0037], at block 340, the user-controllable screen privacy software may then continue to monitor the user, screen, and sensor contexts to detect a potential change in context; a context change may occur in response to detecting a face in a camera view that was not already in the camera view when the privacy filter was activated; a context change may occur in response to the user providing one or more inputs (e.g., a touch or touchless gesture, a voice input, etc.); [0038], at block 350, the user-controllable screen privacy software may determine whether a context change has occurred; in the event that a context change has occurred, the privacy filter may be 
Horishita further teaches:
the hardware processor determines that the user is allowed to see the display in response to a direction identified based on the extracted face image matching with a direction of displaying corresponding to the posture of the display (Horishita Figs. 1-17; [0034], the face feature amount calculation part 318 may acquire a direction of a face, a line of sight, and the like; the face authentication execution control part 320 determines whether or not to permit execution of face authentication processing based on the face feature amounts; [0034], the CPU 110 determines whether or not to permit the target person to log in the image forming apparatus image forming apparatus 10 based on the received authentication result; [0035], a person who looks into the display part 12 is considered as the user; the present embodiment executes the face authentication processing for a person who looks into the display part 12;  [0044], it is considered that the person looks into the display part 12 in order to use the image forming apparatus 10; the CPU 301 determines that the person looks into the display part 12, and the processing proceeds to step S85; in next step S85, the CPU 301 permits execution of the face authentication processing; whether or not a person looks into the display part 12 may be determined based on a direction of a face of the person; [0046], when any one of the users 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the hardware processor determines that the user is allowed to see the display in response to a direction identified based on the extracted face image matching with a direction of displaying corresponding to the posture of the display as suggested in Horishita into Krishnamurthi.  Doing so would be desirable because a there is a case where there is a plurality of people in the vicinity of the image forming apparatus.  There is possibility that a person who does not have an intention of using the image forming apparatus is erroneously determined as the user (see Horishita [0003]). There has been a problem that the user cannot use the image forming apparatus immediately after arriving at the image forming apparatus, which leads to lowering convenience of the user (see Horishita [0004]).  The present invention provides an information processing apparatus that can prevent erroneous determination of the user and lowering convenience of the user (see Horishita [0005]).
However, Krishnamurthi in view of Horishita fails to expressly disclose wherein the display has a posture that is changeable and a direction of displaying corresponding to the posture of the display.  In the same field of endeavor, Haikin teaches
wherein the display has a posture that is changeable and a direction of displaying corresponding to the posture of the display (Haikin Figs. [0029], a change in the position and/or orientation of the display 102 in relation to a viewer 106, for example by tilting of the display 102; [0044], 1-11; the relative position and orientation may be determined by tracking a position of the viewer's head 104, for example via a camera 108 (e.g., as shown in FIG. 4A); [0045], a camera 108 may be incorporated into the display 102; as illustrated in the embodiment shown in FIGS. 5A-5C, a position and/or orientation measuring sensor 110 may be incorporated into the display 102, to determine position and/or orientation information of the display 102, such as for example one or more tilt angles of the display 102; [0046], the display 102 is upright or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the display has a posture that is changeable and a direction of displaying corresponding to the posture of the display as suggested in Haikin into Krishnamurthi in view of Horishita.  Doing so would be desirable because there remains a need for a method and apparatus that allows for view-dependent rendering of multidimensional image data in order for a user to customize rendering of an image to be printed (see Haikin [0014]).  Tilting of the display 102, and/or movement of a viewer's head 104 in front of the display screen 101, results in realistic-appearing changes in the surface lighting and material appearance of the soft proof image displayed on the display 102 (see Haikin [0029]).  Additionally, it would provide the user the flexibility to determine a preferred display posture, thereby improving the user experience.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 2, 6-8, 11, 14-16, 18-22, and 25-27 and the cancellation of claim 13.  
The amendment to correct the title have been approved, and the objection to the title is withdrawn.

The amendments to correct claims 1, 6, 18, 19, 21, 22, 25, and 27 have been approved, and the rejections to claims 1, 6, 18, 19, 21, 22, 25, and 27 under 35 U.S.C. 112(b) are respectfully withdrawn.  Claim 26 stands rejected under 35 U.S.C. 112(b).
Regarding independent claim 1, the Applicant alleges that Yokoyama as described in the previous Office action, does not explicitly amended claim 1.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103(a) as unpatentable under 35 U.S.C. 103 as being unpatentable over Krishnamurthi.
Similar arguments have been presented for claim 27 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-12 and 14-26 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 27.  However, as discussed above, Krishnamurthi is considered to teach claims 1 and 27, and consequently, claims 2-12 and 14-26 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/Primary Examiner, Art Unit 2143